Citation Nr: 9920579	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-45 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for status-post herpes 
stomatitis.

3.  Entitlement to service connection for an upper 
respiratory infection, claimed as secondary to Gulf War 
Syndrome.

4.  Entitlement to service connection for fatigue, claimed as 
secondary to Gulf War Syndrome.

5.  Entitlement to service connection for headaches, claimed 
as secondary to Gulf War Syndrome.  

6.  Entitlement to service connection for dizziness, claimed 
as secondary to Gulf War Syndrome.  

7.  Determination of proper initial rating for a service-
connected ventral hernia, initially assigned a noncompensable 
evaluation.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to June 
1995.  

This matter arises from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for a 
ventral hernia, and assigned a noncompensable evaluation, 
effective from July 1, 1995, but denied the remaining 
benefits sought.  The veteran did not file an appeal, but the 
RO considered his hearing testimony of November 1998 in lieu 
of a VA Form 9.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution. 

As a preliminary matter, the Board observes that the veteran 
appears to have raised issues with respect to a skin disorder 
which may or may not be claimed as a result of Persian Gulf 
War Syndrome, and for service connection for residuals of a 
right inguinal hernia repair.  The Board notes that these 
issues have not been prepared for appellate review, and are 
therefore referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
a current disability with respect to the veteran's low back, 
or to show a nexus or link between any currently diagnosed 
symptomatology with respect to his low back and any incident 
of service.  

2.  There is no competent medical evidence of record showing 
a current disability with respect to the veteran's claimed 
status-post herpes stomatitis.  

3.  There is no competent medical evidence of record showing 
a current disability with respect to the veteran's claimed 
upper respiratory infection.

4.  There is no competent medical evidence of record showing 
a current disability with respect to the veteran's claimed 
fatigue.

5.  There is no competent medical evidence of record showing 
a current disability with respect to the veteran's claimed 
headaches.  

6.  There is no competent medical evidence of record showing 
a current disability with respect to the veteran's claimed 
dizziness.  

7.  All relevant evidence necessary for an equitable 
resolution of the issue of a determination of a proper 
initial rating for the veteran's service-connected ventral 
hernia has been obtained by the RO.  

8.  The veteran's ventral hernia is not currently objectively 
shown to be symptomatic or to require the use of a belt for 
support.  



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
lumbosacral strain is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The veteran's claim for service connection for status-
post herpes stomatitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The veteran's claim for service connection for an upper 
respiratory infection, claimed as secondary to Gulf War 
Syndrome, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.317 (1998).  

4.  The veteran's claim for service connection for fatigue, 
claimed as secondary to Gulf War Syndrome, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.317 (1998).

5.  The veteran's claim for service connection for headaches, 
claimed as secondary to Gulf War Syndrome, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.317 (1998).  

6.  The veteran's claim for service connection for dizziness, 
claimed as secondary to Gulf War Syndrome, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.317 (1998).  

7.  The initial rating assigned for the veteran's ventral 
hernia is appropriate, and the criteria for assignment of a 
compensable evaluation have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.115, Diagnostic Code 7339 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1998).  The 
law also provides that service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(1998).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 
568 (1996) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 489, 506 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

Also, pursuant to 38 C.F.R. § 3.317 (1998), the VA shall pay 
compensation to a Persian Gulf War veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), provided that the disability 
becomes manifest to a degree of 10 percent or more prior to 
December 31, 2001, and assuming that such disability cannot 
otherwise be attributed to any known clinical diagnosis.  
Signs or symptoms which may be manifestations of undiagnosed 
illnesses include joint and muscle pain, and gastrointestinal 
symptomatology.  "Objective indications" include both 
objective evidence perceptible to an examining physician and 
other non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(2) (1998).  Finally, 
to be "chronic" a disability must have existed for six 
months or more to have exhibited intermittent episodes of 
improvement and worsening over a six-month period.  Id.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran  still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 496-97 (1997).  That evidence 
must be medical unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply (i.e., if a 
chronic disorder is not noted in service), a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, supra.  

The veteran's service medical records show that he had 
complained of low back pain on two occasions in November 1985 
and in July 1986.  In November 1985, the veteran reported 
that he had pulled a muscle while attempting to lift a 
missile, and that he had a long history of low back pain.  In 
July 1986, he also complained of back pain, but no specific 
findings with respect to either complaint had been made.  The 
veteran's service separation physical examination report is 
negative for any indication or complaints of a back disorder.  

With respect to herpes stomatitis, the veteran's service 
medical records show that in March 1992, he was shown to have 
herpes simplex, isolated.  At that time, he was found to have 
an ulcer on his tongue, and his disorder was characterized as 
primary viral stomatitis.  The treating physician observed 
that there was a high degree of probability that herpes 
simplex virus was the etiology of the veteran's stomatitis.  
By April 1992, the veteran was assessed as having status-post 
herpes stomatitis.  The record shows that the veteran was 
advised as to the possibility of recurrent sores.  However, 
there is no further record of any recurrence, and the 
veteran's service separation physical examination report 
contains the notation that the veteran experienced a viral 
stomatitis in March 1992, which was fully resolved with no 
recurrence.  The veteran's service medical records showed 
that in March 1992, the veteran experienced some dizziness 
and headaches, but these symptoms were considered to be part 
of his diagnosed herpes stomatitis.  There was no other 
indication of fatigue, headaches, or dizziness of record.  

With respect to the veteran's claimed upper respiratory 
infection, his service medical records show that in September 
1988, the veteran was diagnosed with seasonal asthma, and 
that he experienced sinus trouble in March 1992 during the 
episode in which he was diagnosed with herpes stomatitis.  In 
addition, the records show that pursuant to a pulmonary 
function test conducted in July 1991, the examiner observed 
that the results were somewhat unusual, and showed a 
suboptimal study on the expiratory phase.  No other 
respiratory problems were noted thereafter, and the veteran's 
service separation physical examination report is negative 
for any indication of chronic upper respiratory problems.  

In October 1995, the veteran underwent a VA rating 
examination in which he complained of some low back pain 
without radiation into the extremities.  On examination, his 
back was shown to have full range of motion.  No symptoms 
were noted on the examination.  The X-ray report fails to 
show any joint, bony, or soft tissue abnormalities, and there 
was no evidence of instability in flexion or extension.  The 
examiner concluded with a diagnosis of occasional lumbosacral 
back strain without evidence of nerve root compression on 
that examination.  He failed to determine any findings with 
respect to the veteran's claimed status-post herpes 
stomatitis.  

The veteran also reported experiencing frequent, intermittent 
upper respiratory tract infections, increased fatigue, 
headaches, and dizziness.  However, on examination, no such 
disorders were found.  The examiner noted that the veteran 
had experienced a single episode of mouth infection of an 
unknown etiology without recurrence or squelae.  With respect 
to the veteran's claimed symptomatology, the examiner 
indicated that his reported symptoms were among the most 
difficult to properly diagnose, and the exact etiology of 
those complaints may never be fully elucidated.  He stated 
that the exact etiology of those conditions were unknown at 
that time, and failed to offer any diagnosis of Persian Gulf 
War etiology with respect to headaches, dizziness, fatigue, 
or upper respiratory tract infections.  He did, however, 
offer a general diagnosis of "possible Persian Gulf War 
Syndrome with no clear-cut findings on this examination at 
this time."  

In November 1998, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, in which he testified 
that he experienced intermittent fatigue, headaches, 
dizziness, and upper respiratory tract infections on a 
regular basis.  In addition, he testified that he had been 
diagnosed with a citrus ulcer on his tongue.  He stated that 
he experienced recurrences of his citrus ulcer on his tongue 
and gums on a regular basis as well.  Further, the veteran 
testified that he experienced continuous problems with his 
back including pain, and that such had been due to lifting 
300-pound missiles in the Air Force.  He stated that his work 
in a beef packaging plant aggravated his symptoms.  He also 
reported that he did not seek treatment for his back 
following service.  

With respect to all of the claims for service connection, the 
Board has evaluated the above-discussed evidence, and 
concludes that these claims are not well grounded.  The 
veteran has failed to present any competent medical evidence 
of diagnoses of the claimed disorders of lumbosacral strain 
or herpes stomatitis.  The record shows that he complained of 
low back pain on two occasions in service, and that he was 
diagnosed with herpes stomatitis in March 1992.  However, 
there has been no objective medical evidence presented to 
show a recurrence of these disorders either in or after 
service.  Moreover, the report of the October 1995 rating 
examination fails to include any diagnoses of the claimed 
disorders, beyond noting the veteran's self-reported history.  
Accordingly, absent objective medical evidence of present 
disabilities with respect to the veteran's claimed low back 
disorder and his herpes stomatitis, the Board must conclude 
that these claims are not well grounded, and must be denied 
on that basis.  

With respect to the veteran's claims for various disorders 
including upper respiratory infections, fatigue, headaches, 
and dizziness, claimed as secondary to Gulf War Syndrome, the 
Board likewise notes that these disorders have not been 
objectively diagnosed or shown by any of the medical evidence 
presented.  Here, the threshold question is whether the 
veteran's complaints regarding these disorders are more than 
just subjective in nature.  The record suggests that they are 
not.  The veteran's service medical records show that he 
reported experiencing seasonal asthma and that he experienced 
some sort of irregular pulmonary function test in July 1991, 
but fail to show any other ongoing symptomatology with 
respect to the veteran's upper respiratory system.  In 
addition, while fatigue, dizziness, and headaches were noted 
in conjunction with his diagnosed herpes stomatitis in March 
1992, these symptoms were not shown to have recurred since 
that time.  The report of the October 1995 rating examination 
failed to diagnose or observe any symptomatology with respect 
to these disorders.  

Moreover, pursuant to an opinion by the VA General Counsel, 
VAOPGPREC 4-99 (May 3, 1999), in order to establish a well-
grounded claim for service connection predicated upon a 
Persian Gulf War etiology, there must be (1) proof of actual 
military service in the Southwest Asia theater of operations 
(SWATO) during the Persian Gulf War; (2) proof of one or more 
signs or symptoms of undiagnosed illness; (3) proof of 
indications of chronic disability manifest during service or 
to a degree of disability of 10 percent or more during the 
specified presumptive period; and (4) proof that the chronic 
disability is the result of the undiagnosed illness.  It is 
uncontroverted that the veteran served in SWATO during the 
Persian Gulf War.  However, beyond his own testimony and 
statements, the veteran has failed to produce any evidence, 
lay, medical, or otherwise, that he currently suffers from 
chronic disabilities from any of the claimed conditions noted 
above.  

The General Counsel noted that in addressing the requirement 
of proof of a disability under 38 U.S.C.A. § 1117 (West 
1991), the House Committee on Veterans' Affairs stated that 
"the Committee intends that there must be some objective 
indication or showing of the disability which is observable 
by a person other than the veteran, or for which medical 
treatment has been sought."  H.R. Rep. No. 669, 103d Cong., 
2d Sess. 7 (1994).  In addition, 38 C.F.R. § 3.317(a)(2) 
provides that "objective indications" include both "signs" 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification."  See VAOPGPREC 4-
99.  In this case, the only indicators that the veteran 
suffers from chronic upper respiratory disorders, fatigue, 
headaches, and dizziness are based upon his own statements to 
that effect.  He has stated in hearing testimony that he has 
not sought treatment for these disorders, and while the VA 
examiner concluded that the veteran might have possible 
Persian Gulf War Syndrome, he also noted that there were no 
clear-cut findings available at that time.  Further, while 
the examiner stated that the veteran's claimed disorders were 
among the most difficult to diagnose, the veteran failed to 
present any evidence showing that his claimed disorders had 
escaped diagnosis.  Id.  The Board must conclude, therefore, 
that the evidence as a whole is insufficient to justify a 
belief by a fair and impartial individual that the veteran's 
claims for service connection are well grounded.  

In addition, lay statements and testimony by the veteran that 
he has a back disorder, herpes stomatitis, an upper 
respiratory infection, fatigue, headaches, and dizziness 
which are related to his active service or otherwise to Gulf 
War Syndrome do not constitute medical evidence.  As a lay 
person, lacking in medical training or expertise, the veteran 
is not competent to address issues requiring expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 492, 494-95 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection.  The Board has not been made aware of any 
additional relevant evidence which is available which could 
serve to well ground the veteran's claims.  As the duty to 
assist is not triggered here by well-grounded claims, the 
Board finds that the VA has no obligation to further develop 
the veteran's claim.  See 38 U.S.C.A. § 5103 (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).  The 
Board also views its discussion as sufficient to inform the 
veteran of the evidence necessary to complete well-grounded 
claims for service connection for a low back disorder, herpes 
stomatitis, an upper respiratory disorder, fatigue, 
headaches, and dizziness.  See Robinette, 10 Vet. App. at 73.  

II.  Determination of a Proper Initial Rating

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), and if so, whether the VA 
has properly assisted him in the development of his claim.  
An allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 628, 632 
(1992).  Accordingly, the Board finds that the veteran has 
presented a claim that is well grounded.  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, a 
report of a VA rating examination, and personal statements 
and hearing testimony provided by the veteran.  In addition, 
the record discloses that the veteran was scheduled to 
undergo an additional VA rating examination in 
November/December 1997, but that he failed to report for that 
examination at the appointed time.  The Board is not aware of 
any additional relevant evidence which is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See 38 U.S.C.A. § 5107(a); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  In addition, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).  

A review of the record shows that the veteran was initially 
granted service connection for a ventral hernia by a January 
1996 rating decision, and was assigned a noncompensable 
evaluation, effective from July 1, 1995.  This decision was 
based on the veteran's service medical records which showed 
that he had undergone a right inguinal herniorrhaphy in 1987 
and an umbilical herniorrhaphy in 1994.  

The veteran's service medical records show that the veteran 
underwent a ventral hernia repair in April 1994, and that he 
recovered with no residual complications.  The report of the 
October 1995 rating examination shows that the veteran had a 
well-healed umbilical herniorrhaphy repair superior to the 
umbilicus.  No other defects were noted.  

The veteran currently maintains that he had been diagnosed 
with an additional hernia in October 1995, and that 
additional heavy lifting over time exacerbated his ventral 
hernia.  He claimed that this problem would continue to 
increase in severity, and that he would require lost time 
from work for treatment.  

In November 1996, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO in which he testified that 
he had undergone two hernia operations in service, in July 
1987 for a right inguinal hernia, and in April 1994 for a 
ventral hernia.  He claimed that he continued to experience 
problems with his ventral hernia, and that his symptomatology 
included tingling and numbness in his lower extremities.  He 
reported that he experienced these sensations while working.  

The Board has evaluated the above-discussed evidence, and 
concludes that the preponderance of the evidence is against 
assignment of a compensable evaluation for the veteran's 
ventral hernia.  The veteran has not made any specific 
contentions regarding his ventral hernia, other than 
experiencing numbness and tingling in his lower extremities 
while working, and that it may cause future additional 
problems and require lost time from work.  The medical 
evidence of record, consisting of the VA examination report 
of October 1995, indicates that the veteran had a well-healed 
ventral hernia repair scar, but did not show that he 
experienced any ongoing problems or that he was required to 
wear a support belt.  Moreover, in his hearing testimony of 
November 1996, the veteran did not report that he wore a 
support belt, or that he experienced any symptoms other than 
the occasional numbness and tingling noted above.  

The Board further observes that the October 1995 examination 
report was not complete regarding findings with respect to 
the veteran's service-connected umbilical hernia, but notes 
that the veteran failed to report to an additional rating 
examination scheduled for November/December 1997.  He did not 
indicate a reason for his failure to report for this 
examination.  In any event, 38 C.F.R. § 3.655 (1998) 
provides, in pertinent part, that in situations in which a 
claimant fails to report for an examination without good 
cause shown, that claim shall be based on the evidence of 
record.  Accordingly, the Board finds that as the veteran 
failed to report for his scheduled rating examination in 
November/December 1997, his claim will be decided on the 
evidence of record, and that there is no requirement to 
remand this issue back to the RO for an additional 
examination at this time.  

Under 38 C.F.R. § 4.115, Diagnostic Code 7339 (1998) by which 
ventral post-operative hernias are evaluated, a 
noncompensable evaluation is assigned where there are healed 
postoperative wounds with no disability, and where use of a 
support belt is not indicated.  A 20 percent evaluation is 
warranted where there is a small ventral hernia which is not 
well supported by a belt under ordinary conditions, or a 
healed ventral hernia or post-operative wounds with weakening 
of the abdominal wall and indication of a support belt.  A 40 
percent evaluation is contemplated for a showing of a large 
ventral hernia which is not well supported by a belt under 
ordinary conditions.  Lastly, a 100 percent evaluation is 
assigned for a massive, persistent ventral hernia where there 
is severe diastasis of recti muscles or extensive diffuse 
destruction of weakening of muscular and fascial support of 
the abdominal wall so as to be inoperable.  Id.  

In this case, the veteran's statements and testimony 
notwithstanding, the objective medical evidence fails to show 
that his postoperative ventral hernia is symptomatic at this 
time.  The evidence does not show, and he has not reported, 
that he is required to wear a support belt for this 
disability.  The service medical records of April 1994 
indicate that the veteran's hernia repair surgery was 
successful without complications, and there is no evidence to 
show that the veteran has experienced any exacerbations of 
this disorder.  Evidence which might have shown an increase 
in severity was not produced, as the veteran failed to report 
to his latest scheduled rating examination. Accordingly, the 
Board must conclude that assignment of a compensable 
evaluation for the veteran's status-post ventral hernia is 
not warranted at this time, and that his claim for an 
increased evaluation must be denied.  

The Board has also considered the application of the various 
provisions of Title 38 of the Code of Federal Regulations 
(1998).  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here there has been no showing that the disability 
under consideration, a postoperative ventral hernia, has 
necessitated frequent periods of hospitalization, has 
interfered substantially with employment, or otherwise 
renders impracticable the application of the regular 
schedular standards.  In this regard, the veteran testified 
that he is currently employed at a beef packaging plant.  In 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1998) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation for the 
veteran's post-operative ventral hernia.  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for lumbosacral strain is denied.  

Evidence of a well-grounded claim not having been submitted, 
service-connection for status-post herpes stomatitis is 
denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for an upper respiratory infection, 
claimed as secondary to Gulf War Syndrome, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for fatigue, claimed as secondary to Gulf 
War Syndrome, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for headaches, claimed as secondary to 
Gulf War Syndrome, is denied.  

Evidence of a well-grounded claim not having been submitted, 
service connection for dizziness, claimed as secondary to 
Gulf War Syndrome, is denied.  

The initial rating for the veteran's ventral hernia is 
appropriate, and entitlement to a compensable evaluation for 
that disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

